Campbell, C. J.
This action was brought to recover for the price of furnishing hydrants and water to the city of *314Niles. All of the bills presented were under a written contract, and for the contract price. The defense allowed at the circuit was the illegality of the contract.
This contract was one made in 1878 with Solon L. Wiley, plaintiff's assignor, whereby he was to have exclusive privileges .of supplying water from Barron lake for thirty years, -and of laying mains and pipes for that purpose. The city agreed to use at least fifty hydrants a year, at the price of fifty dollars a year, making an annual expenditure of $2,500.
The charter of Niles contains a provision that the common council shall have no power “ to contract debts, incur liabilities, or make expenditures in any one year which shall exceed the revenue for the same year, unless first authorized to do so by a majority vote of the tax-payers of said city, at a public meeting thereof called and conducted as hereinafter provided.” Local Acts 1877, p. 505.
We have found nothing in any statute to vary this, and the amendment of 1877 is in some respects moré explicit than the section as before existing.
It is not claimed that any authority was ever given to make this contract by vote of the tax-payers. The annual rental of $2,500 did not exceed, with other expenses, the authorized annual levy for past years. The aggregate sum of $75,000 would exceed any such percentage as is allowed in any one year. *
We have had occasion heretofore to consider the general policy of our city charters in confining obligations to the annual appropriations, where not otherwise authorized. It is not necessary in the present case to determine whether, if the aggregate rental for thirty years should be brought within one year’s revenue, it could be maintained as authorized. It has been held by several courts, whether correctly we shall not inquire, that nothing is an actual debt which depends on future accruing, and that under such a contract as this each year’s rental did not become a debt until the year came round. However this may be, there can be no doubt in our opinion that this whole contract obligation isa “liability” to the full extent of the thirty-years rental; and it is equally *315clear that all unpaid sums would be aggregated until paid. It seems to us to come within the language, as well as within the mischief, of the prohibition. The city council is only an agency to represent the people of the municipality, and the Legislature has seen fit to give them what is deemed ample power to raise money year by year for the needs of each year, and no more. When they desire to make larger outlays, or to burden the future revenues of the city, it is left to the parties who are more directly interested to determine how far this shall be done.
There is no occasion to construe terms beyond their natural meaning; and as this clause was intended for beneficial purposes, and to carry out the constitutional mandate to restrict the powers of cities and villages in taxation, borrowing money, and contracting debts (Const, art. 15, § 13), it should be given its full effect.
If this contract is void, there can be no recovery for what has been furnished under it. There would be little safety in any such restriction, if it could be evaded by claims, year after year, of the very same thing which was prohibited to be contracted for. As this question has been settled by our own decisions, we need not inquire elsewhere: Detroit v. Michigan Paving Co. 36 Mich. 335; Detroit v. Robinson, 38 Mich. 108.
The judgment below should be affirmed.
Ciiamplin and Morse, JJ., concurred.